     Case: 1:19-cv-03547 Document #: 29 Filed: 06/17/19 Page 1 of 2 PageID #:3408




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

H-D U.S.A., LLC,
                                                    Case No. 19-cv-03547
                Plaintiff,
                                                    Judge Gary Feinerman
v.
                                                    Magistrate Judge Jeffrey Cole
46GPFORTYSIX STORE, et al.,
                Defendants.


             MEMORANDUM IN SUPPORT OF PLAINTIFF’S EX PARTE
           MOTION TO EXTEND THE TEMPORARY RESTRAINING ORDER

        Pursuant to Rule 65(b)(2) of the Federal Rules of Civil Procedure and the Court’s

inherent power to effectuate its own orders, Plaintiff H-D U.S.A., LLC (“Harley-Davidson” or

“Plaintiff”) seeks to extend the Temporary Restraining Order granted and entered by the Court

on June 10, 2019 (the “TRO”) [25] for a period of fourteen (14) days until July 8, 2019.

        On June 10, 2019, this Court entered the TRO against the Defendants identified on

Schedule A to the Complaint and the Amended Complaint. [25]. Since receiving the Temporary

Restraining Order, Harley-Davidson has been working diligently to ensure compliance with its

terms by third parties. See Declaration of Justin R. Gaudio (the “Gaudio Declaration”) at ¶ 2.

As of June 17, 2019, the third parties have not completed effectuating the TRO, but are working

diligently to comply. Id. at ¶ 3. Harley-Davidson plans to freeze financial accounts identified by

the third parties. Id.

        Rule 65(b)(2) states that a temporary restraining order entered without notice may be

extended provided a party can show, prior to expiration of the order, good cause for such an

extension. Fed. R. Civ. P. 65(b)(2). Harley-Davidson respectfully submits that there is good

cause to extend the TRO, since there is a high probability that the Defendants will continue to
    Case: 1:19-cv-03547 Document #: 29 Filed: 06/17/19 Page 2 of 2 PageID #:3409




harm Harley-Davidson without the TRO in place. Specifically, Defendants will likely attempt to

move any assets from their financial accounts to off-shore bank accounts. As discussed in

Harley-Davidson’s Memorandum in Support of its Ex Parte Motion for Entry of a Temporary

Restraining Order, and as found by the Court in granting the TRO, this possibility of harm is

significant. Accordingly, in the interest of justice, Harley-Davidson submits that extension of the

TRO is necessary. In light of the above, Harley-Davidson respectfully requests that the TRO be

extended for a period of fourteen (14) days until July 8, 2019.


Dated this 17th day of June 2019.            Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law

                                             Counsel for Plaintiff H-D U.S.A., LLC




                                                 2
